DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission dated 12/23/2020 including a preliminary amendment has been received and made of record. 
Application 17/255,941 is a 371 national stage entry of PCT/IN2018/050413, filed 06/25/2018.
Claims 1-19 and 22 are currently pending in Application 17/255,941.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recites the limitation "the importance threshold" in the body of the claim, within the line “obtaining a value for the importance threshold…”.  There is insufficient antecedent basis for this limitation in the claim, as claim 10, from which claims 13 and 14 depend, does not recite an importance threshold. Applicant may have intended for claims 13 and 14 to depend from either claim 11 or claim 12. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(1)(2) as being anticipated by Foged (US2018/0013844 A1).

Regarding claim 1, Foged discloses a method for managing notification requests in a communication network (Foged: Claim 1, “method… queue comprising a plurality of notifications”), the method comprising: 
	receiving a notification request from a system of the communication network, the notification request requesting that a notification be sent to a user (Foged: Figure 4 and Paragraph [0058], “receive a notification from an application associated with the social-networking system 160… in association with the user”); 
	determining an intended outcome of the requested notification (Foged: Figure 4 and Paragraph [0059], “purposes may comprise… delivering one or more invitations… requesting the user to take one or more actions with respect to the application…”); 
	assigning a priority to the received notification request (Foged: Claim 1 and Paragraph [0081], “notification in the queue in a particular order… rank… notification may be moved forward in the queue based on its characteristics… removed from the queue or moved backwards”); 
	and selecting for processing at least one notification request, wherein the at least one notification request selected for processing is selected on the basis of a priority assigned to the notification request, wherein assigning a priority to the received notification request (Foged: Figure 4 and Paragraph [0065], “calculate, using a machine-learning model, a click-through probability… trained… historical event information… resulting value”) comprises: 
	estimating a probability that the intended outcome of the requested notification will be achieved, and setting the priority of the received notification request according to the estimated probability, and estimating the probability that the intended outcome of the requested notification will be achieved (Foged: Figure 4 and Paragraph [0065], “calculate, using a machine-learning model, a click-through probability… trained… historical event information… resulting value”) comprises: 
	submitting parameters of the received notification request to a model, the model having been trained using parameters of historical requested notifications and their outcomes (Foged: Figure 4 and Paragraph [0065], “calculate, using a machine-learning model, a click-through probability… trained… historical event information… resulting value”).

Foged discloses 2. The method of claim 1, further comprising determining whether a performance parameter for a delivery channel for notifications satisfies a condition, wherein the selecting step is performed in response to determining that the performance parameter for the delivery channel for notifications satisfies the condition (Foged: Paragraph [0082], “possible delivery channels may comprise… the notifications panel… a newsfeed interface… SMS messages…  the notification service of the social-networking system 160 may comprise the functionality of determine an optimal delivery channel for sending a particular notification. The parameters of the machine-learning model may be varied for different delivery channels in terms of the features considered and the weights assigned to different features”).

Foged discloses 3. The method of claim 1, further comprising: 
	adding the received notification request to a queue of received notification requests (Foged: Paragraph [0081], “store more pending notifications in the queue”); 
	and ordering the queue of received notification requests according to priority assigned to the received notification requests, wherein the step of selecting a notification request comprises selecting the notification request that is at the head of the queue (Foged: Paragraph [0081], “the social-networking system 160 may continue this process to identify more satisfying notifications than can be displayed to the candidate recipient, rank the identified notifications, and send one or more top-ranked notifications to the candidate recipient's client system 130 for display. In this process, a notification may be moved forward in the queue based on its characteristics, such as its click-through probability with respect to the candidate recipient”).

Foged discloses 4. The method of claim 3, further comprising: 
	ordering the queue according to an entry criterion (Foged: Paragraph [0081], “chronological order”); 
	and determining that a performance parameter on a delivery channel for notifications has fallen below a threshold level (Foged: Paragraph [0081], “top-ranked notifications… moved… based on its characteristics… threshold click-through”), wherein: 
	ordering the queue of received notification requests according to priority assigned to the received notification requests comprises re-ordering the queue of received notification requests according to priority assigned to the received notification requests (Foged: Paragraph [0081], “top-ranked notifications… moved… based on its characteristics…”).

Foged discloses 5. The method of claim 3, further comprising: 
	receiving a new notification request, the new notification request requesting a new notification be sent to a user (Foged: Figure 4 and Paragraph [0058], “receive a notification from an application associated with the social-networking system 160… in association with the user”); 
	determining an intended outcome of the new notification (Foged: Figure 4 and Paragraph [0059], “purposes may comprise… delivering one or more invitations… requesting the user to take one or more actions with respect to the application…”); 
	assigning a priority to the new notification request (Foged: Claim 1 and Paragraph [0081], “notification in the queue in a particular order… rank… notification may be moved forward in the queue based on its characteristics… removed from the queue or moved backwards”); 
	and adding the new notification request to a position in the queue based on the priority assigned to the new notification request, wherein the step of adding the new notification request to a position in the queue based on the priority assigned to the new notification request is performed as a result of a determination that a performance of a delivery channel satisfies a condition (Foged: Paragraph [0081], “top-ranked notifications… moved… based on its characteristics…”).

Foged discloses 6. The method of claim 3, further comprising: 
	receiving a new notification request, the new notification request requesting a new notification be sent to a user (Foged: Figure 4 and Paragraph [0058], “receive a notification from an application associated with the social-networking system 160… in association with the user”); 
	adding the new notification request to a position in the queue in accordance with an entry criterion, wherein the step of adding the new notification request to a position in the queue in accordance with an entry criterion is performed as a result of a determination that a performance of a delivery channel satisfies a condition (Foged: Paragraph [0081], “top-ranked notifications… moved… based on its characteristics… threshold click-through”).

Foged discloses 7. The method of claim 1, further comprising: 
	sending the notification of the selected notification request (Foged: Paragraph [0084], “the social-networking system 160 may detect one or more actions taken by the candidate recipient upon display of one or more of the accessed notifications and modifying the machine-learning model based on the detected actions. After delivering a notification, the social-networking system 160 may detect and log the recipient's activities in response to the notification”); 
	and obtaining information about whether the intended outcome of the notification was achieved (Foged: Paragraph [0084], “the social-networking system 160 may detect one or more actions taken by the candidate recipient upon display of one or more of the accessed notifications and modifying the machine-learning model based on the detected actions. After delivering a notification, the social-networking system 160 may detect and log the recipient's activities in response to the notification”).

Foged discloses 8. The method of claim 7, further comprising: 
	assembling parameters of the sent notification and the obtained information about whether the intended outcome was achieved into a training data set for the model (Foged: Paragraph [0084], “Such stored information may be added to the training data set for the machine-learning model. The machine-learning model may periodically be refined or developed using the updated training data set”).

Foged discloses 9. The method of claim 8, wherein assembling parameters of the sent notification and the obtained information about whether the intended outcome was achieved into a training data set for the model comprises: 
	assembling the parameters of the sent notification into an input features vector (Foged: Paragraph [0084], “Such stored information may be added to the training data set for the machine-learning model. The machine-learning model may periodically be refined or developed using the updated training data set”, and Paragraph [0065], “The machine-learning model may be configured to process input feature vectors”); 
	and labelling the input features vector as true if the obtained information indicates that the intended outcome was achieved and as false otherwise (Foged: Paragraph [0084], “Such stored information may be added to the training data set for the machine-learning model. The machine-learning model may periodically be refined or developed using the updated training data set”, and Paragraph [0065], “The machine-learning model may be configured to process input feature vectors”; as the desired interaction was completed or not, the model would represent this as a Boolean value, i.e., true or false).

Foged discloses 10. The method of claim 8, further comprising: 
	checking for a training trigger event (Foged: Paragraph [0084], “Such stored information may be added to the training data set for the machine-learning model. The machine-learning model may periodically be refined or developed using the updated training data set”; either the response itself or the timer expiration could constitute a training trigger event); 
	and on detection of the training trigger event, updating the model using the assembled training data set (Foged: Paragraph [0084], “Such stored information may be added to the training data set for the machine-learning model. The machine-learning model may periodically be refined or developed using the updated training data set”).

Foged discloses 11. The method of claim 1, comprising: 
	comparing the assigned priority of a received notification request to an importance threshold (Foged: Abstract, “if the click-through probability satisfies the threshold, then sending the notification to the client device associated with the user for display”; the threshold can be considered an importance threshold); 
	and if the assigned priority is at or above the importance threshold, flagging the notification request for guaranteed delivery (Foged: Abstract, “if the click-through probability satisfies the threshold, then sending the notification to the client device associated with the user for display”).

Foged discloses 12. The method of claim 1, comprising: 
	comparing the assigned priority of a received notification request to an importance threshold (Foged: Paragraph [0081], “a notification with a below-threshold click-through probability may be removed from the queue”); 
	and if the assigned priority is below the importance threshold, discarding the notification request (Foged: Paragraph [0081], “a notification with a below-threshold click-through probability may be removed from the queue”).

Foged discloses 15. The method of claim 1, wherein the parameters of the received notification request submitted to the model comprise at least one of: 
	user identification 
	notification identification 
	notification context 
	user history (Foged: Paragraph [0074], “historical social-networking information associated with the candidate recipient…”).

Foged discloses 16. The method of claim 1, wherein the intended outcome of a notification request comprises a user action carried out after receipt of the notification (Foged: Figure 4 and Paragraph [0059], “purposes may comprise… delivering one or more invitations… requesting the user to take one or more actions with respect to the application…”).

Foged discloses 17. The method of claim 1, wherein the model comprises a supervised classification model (Foged: Paragraph [0065], “The machine-learning model may be supervised or unsupervised… classification).

Foged discloses 18. The method of claim 1, wherein the method is carried out by a Notification Management System in the communication network (Foged: Paragraph [0082], “notification service of the social-networking system 160”).

Foged discloses 19. A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 1 (Foged: Claim 9, “computer-readable non-transitory storage media…”).

Regarding claim 22, Foged discloses a Notification Management System of a communication network (Foged: Paragraph [0082], “notification service of the social-networking system 160”), the Notification Management System comprising a processor and a memory (Foged: Claim 17, “one or more processors; and a memory… comprising instructions…”), the memory containing instructions executable by the processor such that the Notification Management System is operable to: 
	determining an intended outcome of a notification requested by a received notification request (Foged: Figure 4 and Paragraph [0059], “purposes may comprise… delivering one or more invitations… requesting the user to take one or more actions with respect to the application…”); 
	assigning a priority to the received notification request (Foged: Claim 1 and Paragraph [0081], “notification in the queue in a particular order… rank… notification may be moved forward in the queue based on its characteristics… removed from the queue or moved backwards”); 
	and selecting for processing at least one notification request, wherein the at least one notification request selected for processing is selected on the basis of a priority assigned to the notification request, wherein assigning a priority to the received notification request (Foged: Figure 4 and Paragraph [0065], “calculate, using a machine-learning model, a click-through probability… trained… historical event information… resulting value”) comprises: 
	estimating a probability that the intended outcome of the requested notification will be achieved, and setting the priority of the received notification request according to the estimated probability, and estimating the probability that the intended outcome of the requested notification will be achieved (Foged: Figure 4 and Paragraph [0065], “calculate, using a machine-learning model, a click-through probability… trained… historical event information… resulting value”) comprises: 
	submitting parameters of the received notification request to a model, the model having been trained using parameters of historical requested notifications and their outcomes (Foged: Figure 4 and Paragraph [0065], “calculate, using a machine-learning model, a click-through probability… trained… historical event information… resulting value”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Cherubini (US 9531651 B1) describes a method of delivering queued notifications based on their probability of being noticed by the user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453